Name: 97/646/EC: Commission Decision of 25 September 1997 concerning the appointment of new members and the renewal of the terms of office of the members of the committee of experts on the transit of electricity between grids set up under Decision 92/167/EEC
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  electrical and nuclear industries;  energy policy;  organisation of transport;  labour market
 Date Published: 1997-10-04

 Avis juridique important|31997D064697/646/EC: Commission Decision of 25 September 1997 concerning the appointment of new members and the renewal of the terms of office of the members of the committee of experts on the transit of electricity between grids set up under Decision 92/167/EEC Official Journal L 272 , 04/10/1997 P. 0054 - 0054COMMISSION DECISION of 25 September 1997 concerning the appointment of new members and the renewal of the terms of office of the members of the committee of experts on the transit of electricity between grids set up under Decision 92/167/EEC (97/646/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 92/167/EEC of 4 March 1992 setting up a committee of experts on the transit of electricity between grids under the aegis of the Commission (1), last amended by Decision 97/559/EC (2), and in particular Article 4 (2),Whereas several members have resigned and the term of office of other members expired; new appointments are necessary to take place within the committee following consultation of the circles involved concerning the representatives of the high voltage grids and the Eurelectric representative;Whereas the term of office of its members may be renewed for one further period,HAS DECIDED AS FOLLOWS:Article 1 The following shall be appointed to the position of new members of the committee of experts on the transit of electricity between grids:- as representatives of the high-voltage grids:For Ireland:Mrs Ann Scully, Commercial Manager, Grid Department, ESB, to replace the outgoing Mr MacDyerFor Italy:Mr Luigi Vergelli, Commercial Director, Transmission Division, ENEL, to replace the outgoing Mr GattaFor Portugal:Mr JoÃ £o Nascimento Baptista, Chairman, REN (Rede ElÃ ©ctrica Nacional), to replace the outgoing Mr MoreiraFor Greece:Mr Raphael Maiopoulos, Assistant General Manager (Transmission), PPC, to replace the outgoing Mr PapastefanouFor Finland:Mr Juha Kekkonen, Executive Vice-President, Corporate Planning, Business Development, Communication Finnish Power Grid Limited (Fingrid), to replace the outgoing Mr Lindroos,- as the Eurelectric representative:Mr Allen Lima, Executive Director of the REN, future Chairman of the UCPTE, to replace the outgoing Mr Paz-Goday.Article 2 The following terms of office shall be renewed for a further four years:- those of independent experts Mr Carter, Mr Declercq and Mr Schmitt,- those of the high-voltage-grid representatives:Mr Jacob, for FranceMr Lowen, for the United KingdomMr Maas, for the NetherlandsMr NovalÃ ¨s, for SpainMr Ring-Nielsen, for DenmarkMr Waha, for Belgium.Article 3 This Decision shall take effect on the second day following its publication in the Official Journal of the European Communities.Done at Brussels, 25 September 1997.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ L 74, 20. 3. 1992, p. 43.(2) OJ L 230, 21. 8. 1997, p. 18.